ORDER

PER CURIAM.
Carlos Travis (Defendant) appeals from the judgment upon his conviction by a jury for one count of second-degree domestic assault, in violation of Section 565.078, RSMo 2000.1 The trial court sentenced Defendant to a term of seven years’ imprisonment. We affirm.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this ease would serve no jurisprudential purpose. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 80.25(b).

. All statutory references are to RSMo 2000, unless otherwise indicated.